WALTER M. ELSWICK, Judge.
On June 3,1942, the state road commission, by its employees, was operating a road plow on a road leading through the F. M. Britton farm in Central district of Doddridge county, West Virginia. The road plow struck the oil pipe line owned by claimant and broke its line out of collar. As a result, the claimant lost 5 barrels of crude oil valued at $14.70, and was required to expend $18.05 on labor and materials in repairing its oil pipe line.
From the investigation made by. the state road commission it appears that the claim is one which should be paid. The state road commission submitted the claim to the clerk on July 15, 1942 with its recommendation that the claim be paid. Said recommendation is approved by the attorney general.
We are of the opinion after reviewing the record, that an award should be made and an order will be entered recommending an award of thirty-two dollars and seventy-five cents ($32.75) to be paid to the claimant, Valvoline Oil Company,